          Case 3:20-cv-08188-DWL Document 41 Filed 12/22/20 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Rebecca Nelda Marie Cadwell,                     No. CV-20-08188-PCT-DWL
10                  Plaintiff,                        ORDER
11   v.
12   Lupoid LLC, et al.,
13                  Defendants.
14
15            On December 21, 2021, Plaintiff filed a First Amended Complaint (“FAC”) (Doc.

16   40) with the written consent of the opposing parties (Doc. 39). The FAC dropped
17   Defendants Lupoid, LLC, Paul Wilson, Jane Doe Wilson, Imran Farooq, and Jane Doe

18   Farooq and adds as a Defendant “the Estate of Carlos Mendoza.” (Doc. 39-1 at 1.) As

19   did the Complaint, the FAC brings claims under Arizona law and alleges that this Court

20   has subject-matter jurisdiction under 28 U.S.C. § 1332 due to the diversity of the parties.
21   (Doc. 39-1 ¶ 10.)

22            Under Arizona law, “[a]n estate is a collection of the decedent’s assets and

23   liabilities. As such, it has no capacity to bring or defend a lawsuit. Simply put, an estate

24   cannot ‘act.’ Rather, it can only sue and be sued through its personal representative, who

25   ‘acts’ on behalf of the estate.” Ader v. Estate of Felger, 375 P.3d 97, 104 (Ariz. Ct. App.

26   2016).     Thus, the Court will drop “the Estate of Carlos Mendoza” as a defendant,
27   pursuant to Rule 21 of the Federal Rules of Civil Procedure. Plaintiff may file an

28   amended complaint naming the personal representative of the Estate of Carlos Mendoza
       Case 3:20-cv-08188-DWL Document 41 Filed 12/22/20 Page 2 of 2



 1   as a proper defendant to this action.
 2             Because this Court’s subject-matter jurisdiction rests on the diversity of the
 3   parties, the amended complaint must allege the personal representative’s citizenship
 4   (state of domicile) for diversity purposes. Kanter v. Warner-Lambert Co., 265 F.3d 853,
 5   857 (9th Cir. 2001). The personal representative’s citizenship can be pled on information
 6   and belief. Carolina Cas. Ins. Co. v. Team Equipment, Inc., 741 F.3d 1082, 1087 (9th
 7   Cir. 2014) (allowing plaintiff to plead jurisdictional allegations on information and belief
 8   “where the facts supporting jurisdiction [were] not reasonably ascertainable by the
 9   plaintiff”).
10             Accordingly,
11             IT IS ORDERED that “the Estate of Carlos Mendoza” is dropped from this
12   action.
13             IT IS FURTHER ORDERED that by January 12, 2021, Plaintiff may file an
14   amended complaint in accordance with this order.
15             Dated this 22nd day of December, 2020.
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
